        Case 6:17-cv-00424-MC      Document 51   Filed 12/11/18   Page 1 of 4




Robert E. Franz, Jr.   OSB #730915
E-Mail: rfranz@franzlaw.comcastbiz.net
LAW OFFICE OF ROBERT E. FRANZ, JR.
P.O. Box 62
Springfield, OR 97477
Telephone: (541) 741-8220
Facsimile: (541) 741-8234
  Of Attorneys for Defendants Will Stutesman,
Officer Grose, Officer Pieske, Sgt. McAlpine,
and the City of Eugene.




                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF OREGON

                                 EUGENE DIVISION



RONDA MCGOWAN, Personal                               Case No. 6:17-cv-00424-TC
Representative for the Estate of Brian
Babb, LEE BABB, CONNOR BABB,
by and through his Guardian Ad Litem,              Declaration of
STEPHANIE WOODCOCK, and                            Joseph Kidd
KAYLEE BABB,

                   Plaintiffs,

            vs.

WILL STUTESMAN, OFFICER GROSE,
OFFICER PIESKE, SGT. MCALPINE,
CITY OF EUGENE, a municipal subdivision
of the State of Oregon, JANE DOE CALL
TAKER, and John and Jane Does 1-10.

                   Defendants.

Page 1 - Declaration of Joseph Kidd.
        Case 6:17-cv-00424-MC     Document 51     Filed 12/11/18   Page 2 of 4




      I, Joseph Kidd, under penalty of perjury do hereby declare as follows:
      I am over the age of 18, and I make this declaration based on my personal
knowledge of the facts contained herein.
      In listening to the live radio dispatch, Exhibit 103, at elapsed time 45:12, one
can hear a voice say the following: "Shots fired. He is down at the front door."
That voice is my voice and I am the one talking over the radio.
      In listening to the live radio dispatch, Exhibit 103, at elapsed time 45:22, one
can hear the following:
             Sergeant McAlpine: "Was that a shot at us, Joe?"

             Officer Kidd (me): "I don't know. I didn't fire. I couldn't see what he
             had in his hands."

      I have labeled the voices to correctly identify the people making the
statements, and I put the word "me' to identify that I was making the statement.
      In listening to the live radio dispatch, Exhibit 103, at elapsed time 45 :48, one
can hear the following:
             Officer Kidd (me): "Stutesman, could you see what he had in his
             hands?"

             Officer Stutesman: "It was a long gun pointed at me"

      I have labeled the voices to correctly identify the people making the
statements, and I put the word "me' to identify that I was making the statement.
      In listening to the live radio dispatch, Exhibit 103, at elapsed time 46:17, one
can hear the following:
            Sergeant Vinje: "Kidd, Vinje, did you see anything (inaudible)?"

            Officer Kidd (me): "I couldn't see -- I saw he was holding something
            up. I couldn't see it. It was behind that 6-by-6 piller."

      I have labeled the voices to correctly identify the people making the
statements, and I put the word "me' to identify that I was making the statement.

Page 2 - Declaration of Joseph Kidd.
        Case 6:17-cv-00424-MC        Document 51    Filed 12/11/18   Page 3 of 4




      In listening to the live radio dispatch, Exhibit 103, at elapsed time 51:10, one
can hear a voice say the following:
             "Mary 12. Subject's still down in the doorway. No movement. There
             is a rifle in his right hand, and he is still not moving."
      That voice is not my voice, and I am not the one talking over the radio. That
is the voice of Officer Pieske.
      PURSUANT TO 28 U.S.C § 1746, I declare under penalty of perjury that
the foregoing is true and correct.
             DATED: December 5, 2018.


                                               Joseph
                                                        /Ki~
                                                           - r&J




Page 3 - Declaration of Joseph Kidd.
        Case 6:17-cv-00424-MC     Document 51       Filed 12/11/18   Page 4 of 4




                          CERTIFICATE OF SERVICE
      I hereby certify that I served the foregoing DECLARATION OF JOSEPH
KIDD on Plaintiffs on Tuesday, December 11, 2018, by notice of electronic filing
using the CM/ECF System:

      Mr. Timothy R. Volpert
      Email: tim@timvolperlaw.com
      Tim Volpert PC
      610 SW Alder Street, Suite 415
      Portland, OR 97205

      Mr. Andrew M. Stroth
      Email: astroth@actioninjurylawgroup.com
      Action Injury Law Group, LLC
      191 N. Wacker Drive, Suite 2300
      Chicago, IL 60606
       Attorneys for Plaintiffs

      Dated: Tuesday, December 11, 2018.

                         /s/ Robert E. Franz, Jr.
                         LAW OFFICE OF ROBERT E. FRANZ, JR.
                         Robert E. Franz, Jr.    OSB #730915
                         P.O. Box 62
                         Springfield, Oregon 97477
                         E-Mail: rfranz@franzlaw.comcastbiz.net
                         Telephone: (541) 741-8220
                         Facsimile: (541) 741-8234
                          Attorneys for Defendants
                          Will Stutesman, Matthew Grose,
                          Nathan Pieske, Malcolm McAlpine,
                          and the City of Eugene
